VANCE, Commissioner.
This is an appeal from a judgment awarding Workmen’s Compensation benefits for total disability against an employer and the Special Fund.
On October 18, 1971, the Board, upon the motion of the employer and the Special Fund, dismissed this claim. There was no appeal from this order nor any motion to set it aside. Nevertheless on November 8, 1971, the Board entered an order submitting the claim for opinion and judgment and directing the parties to file briefs. In February 1972 the Board awarded the claimant compensation for total and permanent disability.
The employer and the Special Fund appealed to the circuit court upon the ground that the Board did not have jurisdiction to make an award when it had previously dismissed the case. The circuit court entered a judgment sustaining the award.
The appellee has failed to file a brief and pursuant to RCA 1.260(c)(1), we elect to accept the appellants’ statement of the facts and issues as correct. After the Workmen’s Compensation Board had dismissed this case it had no jurisdiction to enter an award. We do not consider the order submitting the matter for consideration as the equivalent of an order setting aside the order of dismissal.
The judgment is reversed with direction that a new judgment be entered directing the Workmen’s Compensation Board to dismiss the claim.
OSBORNE, C. J., and JONES, MILLI-KEN, PALMORE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.